DETAILED ACTION
Applicant’s Application filed on July 6, 2022 has been reviewed. 
Claims 1-21 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2016/0234333 A1), hereinafter referred to as Yeh, in view of Mahadevan et al. (US 2016/0043940 A1), hereinafter referred to as Mahadevan.

With respect to claim 1, Yeh teaches A computing-based network for servicing a computation request submitted by an entity (receiving, at one or more ports at a node on a network, a plurality of requests, para. 0006), the network comprising: 
a given network node (the node, 0007) configured to: 
update a local joint policy defining rules to govern calculations used to make decisions to perform computations at the given network node to service the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
exchange data request counters with neighboring network nodes (transmitting the VIP count associated with each requested data object to one or more linked neighbor nodes, and receiving an incoming VIP count associated with each requested data object from the one or more linked neighbor nodes, para. 0010; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216) to enable the given network node to update the local joint policy to define rules to govern calculations used to make decisions to forward the computation request or representation thereof or a data request for at least a portion of a data object required for performing the computations to service the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237), the computation request or the data request being forwarded from the given network node (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013); and 
update the local joint policy to define rules to govern calculations used to make decisions to cache at least a portion of the data object at the given network node to service a next computation request more quickly (the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237; caching decision decides whether to cache a new data object when the first chunk of this object arrives and there is no remaining cache space; if a node decides to cache the new data object, then caching replacement decides which currently cached data object should be evicted to make room for the new data object, para. 0276); and 
neighboring network nodes (he one or more linked neighbor nodes, para. 0010) configured to: 
update respective joint policies local to the neighboring network nodes to govern calculations used to make decisions to perform computations at the neighboring network nodes to service the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
exchange data request counters with the given network node (transmitting the VIP count associated with each requested data object to one or more linked neighbor nodes, and receiving an incoming VIP count associated with each requested data object from the one or more linked neighbor nodes, para. 0010; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216) to enable the neighboring network nodes to update the respective joint policies to define rules to govern calculations used to make decisions to forward the computation request or representation thereof or a data request for at least a portion of a data object required for performing the computations to service the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237), the requests being forwarded from the neighboring network nodes (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013); and 
update the respective joint policies to define rules to govern calculations used to make decisions to cache at least a portion of the data object at the neighboring network nodes to service a next computation request more quickly (the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237; caching decision decides whether to cache a new data object when the first chunk of this object arrives and there is no remaining cache space; if a node decides to cache the new data object, then caching replacement decides which currently cached data object should be evicted to make room for the new data object, para. 0276).
Yeh does not explicitly teaches the network comprising: 
a given network node configured to: 
exchange computation request counters with neighboring network nodes to enable the given network node to update the local joint policy to define rules to govern calculations used to make decisions to forward the computation request or representation thereof or a data request for at least a portion of a data object required for performing the computations to service the computation request, the computation request or the data request being forwarded from the given network node (); and 
neighboring network nodes configured to: 
exchange computation request counters with the given network node to enable the neighboring network nodes to update the respective joint policies to define rules to govern calculations used to make decisions to forward the computation request or representation thereof or a data request for at least a portion of a data object required for performing the computations to service the computation request, the requests being forwarded from the neighboring network nodes;
	However, Mahadevan teaches
the network comprising: 
a given network node configured to: 
exchange computation request counters with neighboring network nodes to enable the given network node to update the local joint policy to define rules to govern calculations used to make decisions to forward the computation request or representation thereof or a data request for at least a portion of a data object required for performing the computations to service the computation request (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053), the computation request or the data request being forwarded from the given network node (the packet contains a name (typically location-independent) that can be used to forward the packet, para. 0011; providing a packet-forwarding network node of an Information Centric Network (ICN) that processes a programmable packet based on a reputation value for a name prefix to perform a customized operation on a local resource, para. 0010); and 
neighboring network nodes configured to: 
exchange computation request counters with the given network node to enable the neighboring network nodes to update the respective joint policies to define rules to govern calculations used to make decisions to forward the computation request or representation thereof or a data request for at least a portion of a data object required for performing the computations to service the computation request (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053), the requests being forwarded from the neighboring network nodes (the packet contains a name (typically location-independent) that can be used to forward the packet, para. 0011; providing a packet-forwarding network node of an Information Centric Network (ICN) that processes a programmable packet based on a reputation value for a name prefix to perform a customized operation on a local resource, para. 0010) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088);
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the network of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 2, Yeh teaches The computing-based network of claim 1 wherein the given network node and the neighboring network nodes include respective modules configured to perform functions of a virtual plane (in a virtual control plane, para. 0007) and an actual plane (in an actual plane, para. 00012); 
the functions of the virtual plane (in a virtual control plane, para. 0007) including: 
the updating of the local joint policy and the respective joint policies local to the neighboring network nodes (maintaining a VIP count for each requested data object comprising a number of VIPs associated with each requested data object at the node, the VIP count variable over time with demand for each requested data object, para. 0007; updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
the functions of the actual plane (in an actual plane, para. 00012) including: 
the performing of computations according to the local joint policy and the respective joint policies local to the neighboring network nodes to service the computation request (maintaining a VIP count for each requested data object comprising a number of VIPs associated with each requested data object at the node, the VIP count variable over time with demand for each requested data object, para. 0007; updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
the forwarding of the computation request or representation thereof or the data request for the at least a portion of the data object to other nodes of the network according to the local joint policy and the respective joint policies local to the neighboring network nodes (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013); and 
the caching of the at least a portion of the data object according to the local joint policy and the respective joint policies local to the neighboring network nodes (storing data packets for at least another portion of the requested data objects in transitory cache memory at the node based on the VIP counts, para. 0014).

With respect to claim 3, Yeh teaches The computing-based network of claim 2 wherein: 
the given network node is further configured to: 
update the local joint policy by calculating differences in accordance with the local joint policy (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and 
service a computation request having a maximum difference (the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213; transmitting the VIP for a particular data object to a linked neighbor node with which the node has a largest VIP count difference multiplied by the content size for the particular data object, para. 0034); and 
the neighboring network nodes are further configured to: 
update the respective joint policies local to the neighboring network nodes by calculating differences in accordance with the respective joint policies (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and 
service a computation request having a maximum difference (the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213; transmitting the VIP for a particular data object to a linked neighbor node with which the node has a largest VIP count difference multiplied by the content size for the particular data object, para. 0034).
	Further, Mahadevan teaches
the difference being between respective computation request counters for computation requests of one or more queues at the given network node and respective data request counters for the computation requests of the one or more queues (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022); and 
the differences being between respective computation request counters for computation requests of one or more queues at the neighboring network nodes and respective data request counters for the computation requests of the one or more queues (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088);
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the network of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 4, Yeh teaches The computing-based network of claim 2 wherein: 
the given network node is further configured to: 
update the local joint policy by: 
calculating respective normalized maximum computation request backlogs and respective normalized maximum data request backlogs for computation requests of one or more queues at the given network node according to the local joint policy (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and 
determining a maximum among the respective normalized maximum computation request backlogs and the respective normalized maximum data request backlogs according to the local joint policy to identify a computation request or representation thereof or a data request for at least part of a data object to forward to the neighboring network nodes (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213); and 
forward the identified computation request or representation thereof or data request for at least part of a data object to the neighboring network nodes (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013); and 
the neighboring network nodes are further configured to: 
update the respective joint polices local to the neighboring network nodes by: 
calculating respective normalized maximum computation request backlogs and respective normalized maximum data request backlogs for computation requests of one or more queues at the neighboring network nodes according to the respective joint policies (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and 
determining a maximum among the respective normalized maximum computation request backlogs and the respective normalized maximum data request backlogs according to the respective joint policies to identify a computation request or representation thereof or a data request for at least part of a data object to forward to the network nodes adjacent to neighboring network nodes (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213); and 
forward the identified computation request or representation thereof or data request for at least part of a data object to the network nodes adjacent to the neighboring network nodes (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013).
	Further, Mahadevan teaches
the backlogs being differences between counters of the given network node and corresponding counters of the neighboring network nodes (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022); and 
the backlogs being differences between counters of the neighboring network nodes and corresponding counters of network nodes adjacent to the neighboring network nodes (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088);
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the network of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 5, Yeh teaches The computing-based network of claim 2 wherein: 
the given network node is further configured to: 
update the local joint policy by calculating a maximum possible total cache score for data objects in a cache at the given network node according to the local joint policy, given data objects presently in the cache and data objects otherwise presently available at the given network node (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213); and 
cache data objects to achieve the calculated maximum possible total cache score at the given node (thus, the objects with the highest weighted VIP counts are cached, para. 0214); and 
the neighboring network nodes are further configured to: 
update the respective joint policies local to the neighboring network nodes by calculating respective maximum possible total cache scores for data objects in caches at the neighboring network nodes, given data objects presently in the caches and data objects otherwise presently available at the neighboring network nodes (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213); and 
cache data objects to achieve the respective calculated maximum possible total cache scores at the respective neighboring network nodes (thus, the objects with the highest weighted VIP counts are cached, para. 0214).

With respect to claim 6, Yeh teaches The computing-based network of claim 5 wherein: 
the cache score of a data object at the given network node is a time-average of the number of times the data object is received at the given network node or used in performing a computation to service a computation request of one or more queues at the given network node (the node compares the cache scores for k.sub.new and the currently cached objects, as follows; for a given window size T, let the cache score for object k at node n at time t bei.e., the average number of VIPs for object k received by node n over a sliding window of size T prior to time slot t, para. 0267); and 
the respective cache scores of data objects at the neighboring network nodes are time-averages of the number of times the data objects are received at the respective neighboring network nodes or used in performing a computation to service a computation request of one or more queues at the respective neighboring network nodes ((the node compares the cache scores for k.sub.new and the currently cached objects, as follows; for a given window size T, let the cache score for object k at node n at time t bei.e., the average number of VIPs for object k received by node n over a sliding window of size T prior to time slot t, para. 0267; the cache score comprising an average number of VIPs for the requested data object received at the node over a sliding window of time T prior to a time slot, para. 0055).

With respect to claim 7, Yeh teaches The computing-based network of claim 1 further comprising respective processors and non-transitory computer-readable media located at the given network node and the neighboring network nodes, the computer-readable media having processor instructions stored thereon, the respective processors configured to load and execute the instructions that, when executed, cause the given network node and the respective neighboring network nodes to service the computation request according to the respective joint policies local to the given network node and the respective neighboring network nodes in a distributed network manner (non-transitory computer readable memory encoded with executable instructions, and transitory computer readable cache memory; and a processor operable to execute the instructions in the non-transitory computer readable memory, para. 0086 and 0087).

With respect to claim 8, Yeh teaches A node of a computing-based network for servicing a computation request submitted by an entity (receiving, at one or more ports at a node on a network, a plurality of requests, para. 0006), the node comprising a processor and a non-transitory computer-readable medium having processor instructions stored thereon, the processor configured to load and execute the instructions that (non-transitory computer readable memory encoded with executable instructions, and transitory computer readable cache memory; and a processor operable to execute the instructions in the non-transitory computer readable memory, para. 0086 and 0087), when executed, cause the node to: 
(i) track one or more local data request counters (transmitting the VIP count associated with each requested data object to one or more linked neighbor nodes, and receiving an incoming VIP count associated with each requested data object from the one or more linked neighbor nodes, para. 0010; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216); 
(ii) indicate the local data request counters to neighboring nodes (transmitting the VIP count associated with each requested data object to one or more linked neighbor nodes, and receiving an incoming VIP count associated with each requested data object from the one or more linked neighbor nodes, para. 0010; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216); 
(iii) make a self-determination in accordance with a local joint policy, the local joint policy defining rules for performing calculations used to make decisions to: 
(a) perform computations to service the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
(b) forward the computation request or representation thereof or a data request for at least a portion of a data object (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); and 
(c) cache the at least a portion of the data object (caching decision decides whether to cache a new data object when the first chunk of this object arrives and there is no remaining cache space; if a node decides to cache the new data object, then caching replacement decides which currently cached data object should be evicted to make room for the new data object, para. 0276); 
the node updating the local joint policy by calculating a function of: 
 (b) local neighboring data request counters (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
(iv) forward at least a portion of a requested data object toward a requesting neighboring node in a direction opposite to the direction in which a data request is received by the node (updating the VIP count associated with each requested data object over a time slot, para. 0023; forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
(v) perform computations to service the computation request using data of the data object (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); and 
(vi) forward results of the computations toward the entity that submitted the computation request in a direction opposite to the direction in which the computation request is received by the node (transmitting data packets associated with a requested data object to a neighbor node along a reverse path taken by interest packets associated with the requested data object, para. 0046).
Yeh does not explicitly teaches
(i) track one or more local computation request counters; 
(ii) indicate the local data request counters to neighboring nodes; 
the node updating the local joint policy by calculating a function of: 
(a) a local computation request counter and computation request counters of respective neighboring nodes; and 
	However, Mahadevan teaches
(i) track one or more local computation request counters (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053); 
(ii) indicate the local data request counters to neighboring nodes (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053); 
the node updating the local joint policy by calculating a function of: 
(a) a local computation request counter and computation request counters of respective neighboring nodes (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088); and 
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the node of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 9, Yeh teaches The node of claim 8 wherein the processor is further configured to cause the node to perform functions of a virtual plane (in a virtual control plane, para. 0007) and an actual plane (in an actual plane, para. 00012), the functions of the virtual plane including the self-determination of the local joint policy (maintaining a VIP count for each requested data object comprising a number of VIPs associated with each requested data object at the node, the VIP count variable over time with demand for each requested data object, para. 0007; updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); the functions of the actual plane including the performing of computations according to the local joint policy to service the computation request (maintaining a VIP count for each requested data object comprising a number of VIPs associated with each requested data object at the node, the VIP count variable over time with demand for each requested data object, para. 0007; updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); the functions of the actual plane further including the forwarding of the computation request or representation thereof or at least a portion of the data object to neighboring nodes according to the local joint policy (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013); the functions of the actual plane further including caching the at least a portion of the data object according to the local joint policy (storing data packets for at least another portion of the requested data objects in transitory cache memory at the node based on the VIP counts, para. 0014).

With respect to claim 10, Yeh teaches The node of claim 9 wherein the local joint policy includes a calculation of a difference between respective data request counters for the computation requests of the one or more queues (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and further includes servicing a computation request having a maximum difference (the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213; transmitting the VIP for a particular data object to a linked neighbor node with which the node has a largest VIP count difference multiplied by the content size for the particular data object, para. 0034).
Further, Mahadevan teaches
the difference being between respective computation request counters for computation requests of one or more queues at the given network node and respective data request counters for the computation requests of the one or more queues (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088), and 
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the node of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 11, Yeh teaches The node of claim 9 wherein the local joint policy includes a calculation of a normalized maximum data request backlog for computation requests of one or more queues at the node (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and further includes a determination of the normalized maximum data request backlog to identify a computation request or representation thereof or a data request for at least part of a data object to forward to neighboring nodes (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213; forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013).
	Further, Mahadevan teaches
the backlogs being differences between counters of the given network node and corresponding counters of the neighboring network nodes (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022); and 
the backlogs being differences between counters of the neighboring network nodes and corresponding counters of network nodes adjacent to the neighboring network nodes (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088);
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the node of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 12, Yeh teaches The node of claim 9 wherein the local joint policy includes a calculation of a maximum possible total cache score for data objects in a cache at the node given data objects in the cache at the time of the self-determination and data objects otherwise available at the time of the self-determination at the node (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213).

With respect to claim 13, Yeh teaches The node of claim 12 wherein the cache score of a data object is a time-average of the number of times the data object is received at the node or used in performing a computation to service a computation request of one or more queues at the node (the node compares the cache scores for k.sub.new and the currently cached objects, as follows; for a given window size T, let the cache score for object k at node n at time t bei.e., the average number of VIPs for object k received by node n over a sliding window of size T prior to time slot t, para. 0267).

With respect to claim 14, Yeh teaches The node of claim 8 wherein, for a computation request including a plurality of independent tasks (each data object request is realized as an ordered sequence of Interest Packets requesting all the data chunks which constitute the data object, para. 0198), the node is configured to forward at least one task of the computation request or representation thereof to neighboring nodes, the neighboring nodes executing a respective local joint policy to enable the neighboring nodes to determine whether to service the at least one task of the computation request  (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237).

With respect to claim 15, Yeh teaches A method of servicing a computation request submitted by an entity to a node of a computing-based network (receiving, at one or more ports at a node on a network, a plurality of requests, para. 0006), the method comprising: 
(i) tracking one or more local data request counters (transmitting the VIP count associated with each requested data object to one or more linked neighbor nodes, and receiving an incoming VIP count associated with each requested data object from the one or more linked neighbor nodes, para. 0010; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216); 
(ii) indicating the local data request counters to neighboring nodes (transmitting the VIP count associated with each requested data object to one or more linked neighbor nodes, and receiving an incoming VIP count associated with each requested data object from the one or more linked neighbor nodes, para. 0010; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216); 
(iii) making a self-determination in accordance with a local joint policy, the local joint policy defining rules for performing calculations used to make decisions to: 
(a) perform computations to service the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
(b) forward the computation request or representation thereof or a data request for at least a portion of a data object (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); and 
(c) cache the at least a portion of the data object (caching decision decides whether to cache a new data object when the first chunk of this object arrives and there is no remaining cache space; if a node decides to cache the new data object, then caching replacement decides which currently cached data object should be evicted to make room for the new data object, para. 0276); 
the node updating the local joint policy by calculating a function of: 
(a) a local and neighboring data request counters (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); and 
(b) the local and neighboring data request counters; 
(iv) forwarding at least a portion of a requested data object toward a requesting neighboring node in a direction opposite to the direction in which a data request is received by the node (updating the VIP count associated with each requested data object over a time slot, para. 0023; forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013; to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors, para. 0216; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); 
(v) performing computations to service the computation request using data of the data objects (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); and 
(vi) forwarding results of the computations toward the entity that submitted the computation request in a direction opposite to the direction in which the computation request is received by the node  (transmitting data packets associated with a requested data object to a neighbor node along a reverse path taken by interest packets associated with the requested data object, para. 0046).
Yeh does not explicitly teaches
(i) tracking one or more local computation request counters (); 
(ii) indicating the local data request counters to neighboring nodes; 
the node updating the local joint policy by calculating a function of: 
(a) a local computation request counter and computation request counters of respective neighboring nodes; and 
	However, Mahadevan teaches
(i) tracking one or more local computation request counters (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053); 
(ii) indicating the local data request counters to neighboring nodes (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053); 
the node updating the local joint policy by calculating a function of: 
(a) a local computation request counter and computation request counters of respective neighboring nodes (network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes, para. 0083; routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry, para. 0053) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088); and 
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the method of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 16, Yeh teaches The method of claim 15 further comprising performing functions of a virtual plane and an actual plane (in a virtual control plane, para. 0007) and an actual plane (in an actual plane, para. 00012), the functions of the virtual plane including the self-determination of the local joint policy (maintaining a VIP count for each requested data object comprising a number of VIPs associated with each requested data object at the node, the VIP count variable over time with demand for each requested data object, para. 0007; updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); the functions of the actual plane including performing computations according to the local joint policy to service the computation request (maintaining a VIP count for each requested data object comprising a number of VIPs associated with each requested data object at the node, the VIP count variable over time with demand for each requested data object, para. 0007; updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237); the functions of the actual plane further including forwarding the computation request or representation thereof or at least a portion of the data object to neighboring nodes according to the local joint policy (forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013); the functions of the actual plane further including caching the at least a portion of the data object according to the local joint policy (storing data packets for at least another portion of the requested data objects in transitory cache memory at the node based on the VIP counts, para. 0014).

With respect to claim 17, Yeh teaches The method of claim 16 wherein the local joint policy includes calculating a difference between respective data request counters for the computation requests of the one or more queues (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and further includes servicing a computation request having a maximum difference (the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213; transmitting the VIP for a particular data object to a linked neighbor node with which the node has a largest VIP count difference multiplied by the content size for the particular data object, para. 0034).
Further, Mahadevan teaches the difference being between respective computation request counters for computation requests of one or more queues at the given network node and respective data request counters for the computation requests of the one or more queues (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088), and 
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the method of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 18, Yeh teaches The method of claim 16 wherein the local joint policy includes calculating a normalized maximum data request backlog for computation requests of one or more queues at the node(the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213), and further includes a determination of the normalized maximum data request backlog to identify a computation request or representation thereof or a data request for at least part of a data object to forward to neighboring nodes (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213; forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts, para. 0013).
	Further, Mahadevan teaches
the backlogs being differences between counters of the given network node and corresponding counters of the neighboring network nodes (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022); and 
the backlogs being differences between counters of the neighboring network nodes and corresponding counters of network nodes adjacent to the neighboring network nodes (computing a difference between the local reputation value for the name prefix and the remote-computed reputation value; the packet's instructions can also cause the network node to perform a remedial action if the value from the remote reputation information is lower than the local reputation value, and the computed difference is greater than a predetermined threshold, para. 0022) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088);
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the method of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

With respect to claim 19, Yeh teaches The method of claim 16 wherein the local joint policy includes calculating a maximum possible total cache score for data objects in a cache at the node given data objects in the cache at the time of the self-determination and data objects otherwise available at the time of the self-determination at the node (the VIP count is updated according to Equation, para. 0212; selecting the requested data object having a maximum backpressure weight on a link to a neighbor node from a set of allowed links for the requested data object, the backpressure weight comprising a difference between the VIP count at the node and the VIP count received from the neighbor node, multiplied by the content size, para. 0036; at each time t and for each link (a, b), the backpressure-based forwarding algorithm allocates the entire normalized “reverse” link capacity C.sub.ba/z.sup.k*.sup.ab.sup.(t) to transmit the VIPs for the data object k*.sub.ab(t) which maximizes the VIP queue difference, para. 0213).

With respect to claim 20, Yeh teaches The method of claim 19 wherein the cache score of a data object is a time-average of the number of times the data object is received at the node or used in performing a computation to service a computation request of one or more queues at the node (the node compares the cache scores for k.sub.new and the currently cached objects, as follows; for a given window size T, let the cache score for object k at node n at time t bei.e., the average number of VIPs for object k received by node n over a sliding window of size T prior to time slot t, para. 0267).

With respect to claim 21, Yeh teaches The method of claim 15 further comprising, for a computation request including a plurality of independent tasks (each data object request is realized as an ordered sequence of Interest Packets requesting all the data chunks which constitute the data object, para. 0198), forwarding at least one task of the computation request or representation thereof to neighboring nodes, the neighboring nodes executing a respective local joint policy to enable the neighboring nodes to determine whether to service the at least one task of the computation request (updating the VIP count associated with each requested data object over a time slot, para. 0023; the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane, para. 0237).

Response to Arguments
Applicant's arguments filed on July 6, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s main arguments are that “Applicant respectfully submits that the cited combination of data request handling in Yeh, with reputation-based local processing of packet instructions in Mahadevan, thus falls short of rendering obvious the dynamic of handling computation requests as claimed in Applicant's Claim 1…Applicant respectfully disagrees, given the distinctions made hereinabove by Applicant between the computation-related components of Applicant's local joint policy and the data-related limitations of the virtual interest packets of Yeh. Applicant further submits that the reputation values of Mahadevan do not cure the present deficiency of Yeh, for reasons similar to those argued hereinabove.” (Argument 1, REMARK: page 13); and “Applicant respectfully submits that, even if one were to accept the Office's characterization of Applicant's claimed invention as it relates individually to Yeh and Mahadevan, which Applicant does not accept, the cited art does not render obvious Applicant's claimed invention because it would not be obvious for a person of ordinary skill in the art to combine the individual references of the cited art… Applicant respectfully submits that it would not be obvious for a person of ordinary skill in the art to combine the teachings of Yeh with those of Mahadevan so as to arrive at Applicant's claimed invention.” (Argument 2, REMARK: pages 13-14).

Examiner respectfully disagrees with the above arguments. 

In response to Applicant’s Argument 1 that “Applicant respectfully submits that the cited combination of data request handling in Yeh, with reputation-based local processing of packet instructions in Mahadevan, thus falls short of rendering obvious the dynamic of handling computation requests as claimed in Applicant's Claim 1…Applicant respectfully disagrees, given the distinctions made hereinabove by Applicant between the computation-related components of Applicant's local joint policy and the data-related limitations of the virtual interest packets of Yeh. Applicant further submits that the reputation values of Mahadevan do not cure the present deficiency of Yeh, for reasons similar to those argued hereinabove.” it is noted that Yeh teaches updating the VIP count associated with each requested data object over a time slot (para. 0023); forwarding interest packets for at least a portion of the requested data objects to one of the linked neighbor nodes based on the VIP counts (para. 0013); to implement the forwarding algorithm, each node must exchange its VIP queue state with only its neighbors (para. 0216); the development of forwarding and caching policies for the actual plane is based on the throughput optimal policies of Algorithm 1 for the virtual plane (para. 0237).  Yeh does not explicitly teach track and indicate the local data request counters to neighboring nodes; and the node updating the local joint policy by calculating a function of: a local computation request counter and computation request counters of respective neighboring nodes; 
	However, Mahadevan teaches network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes (para. 0083); routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry (para. 0053) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088). 
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the node of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).

In response to Applicant’s Argument 2 that “Applicant respectfully submits that, even if one were to accept the Office's characterization of Applicant's claimed invention as it relates individually to Yeh and Mahadevan, which Applicant does not accept, the cited art does not render obvious Applicant's claimed invention because it would not be obvious for a person of ordinary skill in the art to combine the individual references of the cited art… Applicant respectfully submits that it would not be obvious for a person of ordinary skill in the art to combine the teachings of Yeh with those of Mahadevan so as to arrive at Applicant's claimed invention.” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yeh teaches better meet the need for joint design of traffic engineering and caching strategies, in order to optimize network performance in view of both current traffic loads and future traffic demands, particularly taking advantage of the prevalence of caches at the nodes (para. 0004); further Mahadevan teaches network nodes can share reputation information for a name prefix with their neighboring nodes; this reputation information can include a reputation value, as well as the attribute values and weights used to compute the reputation value; a network node can determine a reputation value for a local face from reputation information gathered from neighboring nodes (para. 0083); routers that receive this packet execute the instructions that read the FIB to obtain a FIB entry for the name prefix that satisfies the reputation criteria, and forwards the packet via a face indicated by the FIB entry (para. 0053) in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088). 
Therefore, based on Yeh in view of Mahadevan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahadevan to the node of Yeh in order to allow the network node to inform the neighboring node of reputation as taught by Mahadevan (para. 0088).
Further, Mahadevan teaches edge nodes and routing nodes can each compute local reputation values and an attribute is a quantifiable property, policy, or characteristic that a node can measure to make an informed decision (para. 0047), in this case, it would have been obvious to combine the teaching of exchange its VIP queue state with only its neighbors (para. 0216) and forwarding policies is based on the throughput optimal policies (para. 0237) of Yeh with the teaching of share reputation information with their neighboring nodes (para. 0083) of Mahadevan to deploy the desired changes to the network (KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007)).

For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 28, 2022
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447